DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021, and 12/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
Applicant previously filed claims 1-22. Claims 2-10 and 12-20 have been cancelled. Claims 1, 11, 21 and 22 have been amended. Accordingly, claims 1, 11, 21 and 22 are pending in the current application.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hsieh et al. fails to teach “performing the second transform basis selected from a group of candidates for a transform basis which are different according to a block size”. However, the Examiner respectfully disagrees. In Paragraph 162, Hsieh et al. teaches “A secondary transform may be a rotational transform (ROT). The ROT does not replace the primary transform. However, the ROT is applied as a secondary transform for only the low frequency part of transform coefficients matrix. With the ROT, for each intra coded TU, an index, indicating which ROT is applied from the four pre-defined transform candidates, is signaled. A 4×4 secondary transform is applied for 4×4 intra coded TUs, while 8×8 secondary transform is applied for 8×8 and larger intra coded TUs.” In Paragraph 164, Hsieh et al. teaches “The video coding device may extend ROT to a whole TU, not only the low-frequency part. More specifically, the video coding device may pre-define three 4×4 separable secondary transform candidates, and the video coding device may explicitly signal the selected one with a 2-bit index at the CU-level. The 2-bit index may be referred to herein as a ROT index. In one example, when the ROT index is 0, no secondary transform is applied. However, in this example, when the ROT index is 1, 2 and 3, the video coding device may apply the secondary transform corresponding to one of the three pre-defined secondary transform candidates for every TU inside a current CU. Given a selected secondary transform, for every 4×4 sub-block of the current TU, the video coding device may apply a secondary 4×4 separable secondary transform.” In Paragraph 165, it teaches “FIG. 6 is an illustration of an example secondary transform operation, in accordance with the techniques of this disclosure. As described in U.S. Patent Pub. 2017/0094313 A1 (hereinafter, the '313 application), a video encoder applies a mode-dependent non-separable secondary transform (MDNSST, or as known as NSST) between a forward primary transform and quantization. Moreover, as described in the '313 application, a video decoder applies a MDNSST between de-quantization and an inverse core transform. As shown in FIG. 6, a video coding device (e.g., video encoder 20 or video decoder 30) may perform a MDNSST independently for each 4×4 sub-group of transform coefficients within an intra-coded CU. As described in the '313 application, video coders only apply the MDNSST to intra-coded CUs.” In Paragraph 168, it teaches “For each transform set, the selected non-separable secondary transform candidate is further specified by the explicitly signaled CU-level MDNSST index. The MDNSST index is signaled in a bitstream once per Intra CU after transform coefficients and truncated unary binarization is used. The truncated value is 2 in case of planar or DC mode, and 3 for angular intra prediction mode. The MDNSST index is signaled for a CU only when there is more than one non-zero coefficient in the CU. The default value is zero when the MDNSST index for a CU is not signaled. When an MDNSST index for a CU is zero, no secondary transform is applied to the CU. An MDNSST index having values 1-3 indicates which secondary transform from a set of secondary transforms to apply.” In Paragraph 170, Hsieh et al. teaches “In some examples, the NSST is extended for 8×8 for better coding performance, i.e., non-separable transform applied on 8×8 block size is used as secondary transform for primary transform coefficient block with both height and width being larger than or equal to 8.” Thus, it is clear that the transforms are applied differently under different block size parameters and it is abundantly clear that as per the claim language as presented at least “one or more candidates for a transform basis included in the first group are different from one or more candidates for the transform basis included in the second group” based on the different groups being considered for different sized blocks.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected using the same art as before.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (US 20180103252 A1).
Regarding Claim 1, Hsieh et al. teaches an encoder, comprising: circuitry; and memory (Paragraph 26; Paragraph 39), 
wherein using the memory, the circuitry: performs a transform process of (i) applying a first transform to a prediction residual signal indicating a difference between a current block to be encoded and a prediction image of the current block and (ii) further applying a second transform, using one transform basis, to a transform result of the first transform, the second transform being a non-separable transform (Figure 10, Elements 1002 and 1006; Paragraphs 25-26; Paragraphs 161-168); and 
in the second transform, selects the one transform basis (i) from a first group of candidates when a size of the current block is a first block size and (ii) from a second group of candidates when the size of the current block is a second block size different from the first block size, wherein one or more candidates for a transform basis included in the first group are different from one or more candidates for the transform basis included in the second group (Paragraphs 62-65; Paragraphs 161-171; Paragraphs 173-185).
Claim 11 is drawn to the decoder to perform the inverse processes of the encoder of claim 1 and has substantially similar limitations as those rejected above, and would be rejected for the same reasons as used above. Hsieh et al. further teaches a decoder, comprising: circuitry; and memory, wherein using the memory, the circuitry: performs an inverse transform process (Paragraph 26; Paragraph 39).
Method claims 21 and 22 are drawn to the method of using corresponding apparatus claims 1 and 11 and are rejected for the same reasons as used above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483